DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 12/06/2021 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest a bipolar waveform generating circuit, comprising a transformer, a capacitor, and a bipolar waveform output end, wherein: the transformer comprises a primary coil and a secondary coil, the primary coil and the capacitor are connected in series between the first lightning strike input end and the second lightning strike input end, a first end of the secondary coil is coupled with the bipolar waveform output end, and a second end of the secondary coil is coupled with a ground; and the bipolar waveform generating circuit is configured to output a bipolar waveform signal from the bipolar waveform output end in response to the lightning strike input circuit receiving the lightning strike signal; and a counting circuit, comprising a counting input end and a counting output end, wherein the counting input end is coupled with the bipolar waveform output end, and the counting circuit is configured to output a counting output signal from the counting output end in response to receiving the bipolar waveform signal from the counting input end as called for in claims 1 and 8.  Therefore, claims 1-8 and 10-15 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/9/2022